Citation Nr: 0335279	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-12 267	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Cleveland, Ohio, regional office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's claim for a compensable rating for malaria.  
Following the rating decision, the veteran's claims was 
transferred to the Pittsburgh, Pennsylvania RO.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), includes notification provisions.  Specifically, 
they require VA to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative which portion, if any, of the evidence is to 
be provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In this case, neither the veteran or his representative were 
provided adequate notification of the VCAA and the effect it 
had on the current claim.  While the record shows a January 
2002 VCAA letter discussed the laws regarding claims for 
service connection, the letter did not discuss the laws and 
regulations governing an increased rating, and it failed to 
adequately notify the veteran who would be responsible for 
obtaining evidence to substantiate the claim.  Therefore, a 
remand is required for the RO to undertake all necessary 
actions to insure that the veteran is provided adequate 
notice as provided by 38 U.S.C.A. § 5103(a) (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that in Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (PVA), the United States Federal Circuit Court of 
Appeals invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded to cure a procedural 
defect, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice and not 60 days as previously notified in the January 
2002 VCAA letter.

Next, the Board notes that, while the correct rating to 
assign for malaria turns on whether the disorder is active, 
the record does not show that the veteran was afforded a VA 
examination to obtain a medical opinion as to this question.  
Therefore, on remand, the veteran needs to be scheduled for 
an appropriate VA examination. 

In light of the foregoing, this appeal is REMANDED for the 
following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decisions in 
Quartuccio and PVA; as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, sending 
the veteran a letter notifying him that 
he has one year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
the letter begins the one year period.  
Inform the veteran that the RO will hold 
the case in abeyance until the one year 
period has elapsed, or until he waives in 
writing the remaining term.  Inform him 
that submitting additional evidence is 
insufficient to waive the one year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must waive in 
writing any remaining response time.  
PVA.

2.  Request that the veteran identify the 
name, address, and approximate (beginning 
and ending) dates of all VA and non-VA 
health care providers that have treated 
him for malaria since January 2001.  The 
RO should also inform the veteran that VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA medical 
records, employment records, or records 
from government agencies, if he 
identifies the custodians thereof.  
Obtain all records identified by the 
veteran that have not already been 
associated with the record on appeal, 
including any outstanding treatment 
records from the Buffalo VA medical 
center.  Duplicate records should not be 
added to the claims folder.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA examination.  The claims 
folders are to be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
acknowledge his/her review of the claims 
folders in the examination report.  Based 
on that review, all necessary testing, 
and examination findings, the examiner is 
to state whether the veteran's malaria is 
active.  If the disease is inactive, the 
examiner must report and evaluate any 
liver or spleen damage due to residuals 
of malaria. 

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  In doing 
so, the RO should again consider whether 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) (2003) have been 
met.  If any benefit sought on appeal is 
denied, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


